Plaintiff in error, Prince Carolina, was convicted of first degree manslaughter, in the district court of Seminole county, on an information charging him with the murder of one Dennis Stewart, on or about the 8th day of April, 1910, and was on the 29th day of April, 1911, sentenced to serve a term of eight years imprisonment in the state penitentiary.
To reverse this judgment an appeal was perfected by filing in this court on October 24th, 1911, a petition in error with case-made. When the case was called, on the regular assignment, March 4th, no appearance was made on behalf of plaintiff in error. The Attorney General's office moved for an order dismissing the appeal for the reason that after said appeal had been perfected the said plaintiff in error, Prince Carolina, killed a deputy sheriff in Seminole county, and became a fugitive from justice, by fleeing beyond the jurisdiction of this court, and by reason thereof he is no longer entitled to have his appeal considered and determined.
Following the decision of this court in the case of Tyler v. State, 3 Okla. Crim. 179, 104 P. 919, we are of opinion that the motion to dismiss the appeal should be sustained. The appeal is therefore dismissed and the cause remanded to the district court of Seminole county, with directions to cause its judgment and sentence to be carried into execution.